DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5-8, 10-11, 16-18 and 22-25 are allowable. Claims 12-15 and 19 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I-IV, as set forth in the Office action mailed on 02/03/2020, is hereby withdrawn and claims 12-15 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurtis Hendricks on 05/26/2021.
The application has been amended as follows: 
In claim 1, line 5, “a first inner surface” has been changed to --a first surface--.
Allowable Subject Matter
Claims 1-3, 5-8, 10-19 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record discloses a two-layer container with first container store within a second container, the first container enclosed a product comprising a fluid including a volatile components, a space between the first and second container, the space comprises a sacrifice material, the first container comprises intermediate transfer wall having a first permeability between a surface and a second surface and an escape transfer wall selected from the group consisting of a first escape transfer portion of the first enclosing wall member of the first container with an inner surface of the first escape transfer portion in contact with the product and an outer surface of the first escape transfer portion in contact with the atmosphere, the first escape transfer 2portion of the first enclosing wall member of the first container having a second permeability that permits passage of the volatile component through the first enclosing wall member of the first container from the first interior of the first container to the atmosphere, and (b) a second escape transfer portion of the second enclosing wall member of the second container with an inner surface of the second escape transfer portion in contact with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736